Title: From James Madison to Carlos Martínez de Yrujo, 8 July 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,
Department of State July 8th. 1803
I have received and submitted to the President your letter of the 2d inst, referring to the communication made on the 31st March last, by the Spanish Secretary of State to the Minister Plenipo: of the United States at Madrid on the subject of the decree of the intendant at New Orleans interrupting the American right of deposit at that place; and communicating the disinclination of his Catholic Majesty to draw into arrangements with the United States for annexing to them adjoining territories of Spain.
The communication made by Mr Cevallos on the 31st of March had been previously received from Mr Pinckney. In the assurance which it gave that the right of deposit would be immediately restored the President saw with satisfaction such an evidence of the upright and friendly dispositions of the Spanish Government. It could not escape attention however that this correction of the misconduct of the intendant was ascribed, inadvertently it is presumed to the condescension and generosity of His Catholic Majesty instead of that justice and good faith which had been violated and to which alone the appeal had been made. Altho arrangements of a recent date may preclude future occasions of a like sort it is proper to keep in view the meaning of the treaty and the right of the United States as the basis of indemnifications justly claimed from His Catholic Majesty for the wrongs committed by his Officer.
The President learns with regret that any views should have been taken by His Catholic Majesty of an alienation of the Floridas unfavorable to the proposition made on the part of the United States. He relies much however on the effect of a fuller consideration of the subject and of events of subsequent date in removing objections which appear to have weighed with His Majesty. The sincere desire of the United States to cherish the strictest friendship and harmony with Spain enforces their other motives to so convenient an arrangement. And whilst they are concerting with other powers a removal of all occasions for territorial disputes and collisions it may reasonably be hoped as it ought to be mutually wished, that the example will be followed by a seasonably [sic] and complete removal of the inquietudes involved in the relations of that part of the Spanish possessions to the United States. The president considers the friendly dispositions and assurances of His Catholic Majesty as a pledge that an effectual arrangement for this purpose will recommend itself more and more to his reflections and his concurrence.
 

   
   FC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). FC in a clerk’s hand. Italicized words are those encoded by a State Department clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). A partial copy of this letter, not in code, can be found in the State Department letterbooks misaddressed to Charles Pinckney, 8 July 1803 (DNA: RG 59, IM, vol. 6), with the following note appended in the bottom margin: “[The above beginning of a letter was addressed to the Marquis D’Yrujo but by mistake was inserted there as being to Mr Pinckney when it was only an enclosure to him.]” A copy of this letter was enclosed in JM to Pinckney, 29 July 1803.


